Exhibit 4.1 DEUTSCHE MORTGAGE& ASSET RECEIVING CORPORATION, Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, Master Servicer, LNR PARTNERS, LLC, Special Servicer, U.S. BANK NATIONAL ASSOCIATION, Trustee, WELLS FARGO BANK, NATIONAL ASSOCIATION, Certificate Administrator, Paying Agent and Custodian, and PARK BRIDGE LENDER SERVICES LLC, Operating Advisor POOLING AND SERVICING AGREEMENT Dated as of August 1, 2013 COMM 2013-CCRE10 Mortgage Trust Commercial Mortgage Pass-Through Certificates TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Defined Terms 4 Section 1.02 Certain Calculations 97 Section 1.03 Certain Constructions ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES Section 2.01 Conveyance of Mortgage Loans; Assignment of Mortgage Loan Purchase Agreements Section 2.02 Acceptance by Custodian and the Trustee Section 2.03 Representations, Warranties and Covenants of the Depositor; Repurchase and Substitution of Mortgage Loans Section 2.04 Representations, Warranties and Covenants of the Master Servicer, the Special Servicer, the Certificate Administrator, the Trustee and the Operating Advisor Section 2.05 Execution and Delivery of Certificates; Issuance of Lower-Tier RegularInterests Section 2.06 Miscellaneous REMIC and Grantor Trust Provisions ARTICLE III ADMINISTRATION AND SERVICING OF THE TRUST FUND Section 3.01 The Master Servicer To Act as Master Servicer; Special Servicer To Act as Special Servicer; Administration of the Mortgage Loans and the Serviced Companion Loan Section 3.02 Liability of the Master Servicer and the Special Servicer When Sub- Servicing Section 3.03 Collection of Mortgage Loan and Serviced Companion Loan Payments Section 3.04 Collection of Taxes, Assessments and Similar Items; Escrow Accounts Section 3.05 Collection Accounts; Excess Liquidation Proceeds Account; Distribution Accounts; Interest Reserve Account; and Serviced Loan Combination Collection Accounts -i- Section 3.06 Permitted Withdrawals from the Collection Accounts, the Serviced Loan Combination Collection Accounts and the Distribution Accounts; Trust Ledger Section 3.07 Investment of Funds in the Collection Accounts, the Serviced Loan Combination Collection Accounts, the Distribution Accounts, the Interest Reserve Account, the Excess Liquidation Proceeds Account, the REO Account, the Lock-Box Accounts, the Cash Collateral Accounts and the Reserve Accounts Section 3.08 Maintenance of Insurance Policies and Errors and Omissions and Fidelity Coverage Section 3.09 Enforcement of Due-on-Sale Clauses; Assumption Agreements; Defeasance Provisions Section 3.10 Appraisals; Realization upon Defaulted Mortgage Loans Section 3.11 Custodian to Cooperate; Release of Mortgage Files Section 3.12 Servicing Fees, Trustee/Certificate Administrator Fees and Special Servicing Compensation; CCRE Strips Section 3.13 Reports to the Certificate Administrator; Collection Account Statements Section 3.14 Access to Certain Documentation Section 3.15 Title and Management of REO Properties and REO Accounts Section 3.16 Sale of Specially Serviced Loans and REO Properties Section 3.17 Additional Obligations of the Master Servicer and the Special Servicer; Inspections Section 3.18 Authenticating Agent Section 3.19 Appointment of Custodians Section 3.20 Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts and Reserve Accounts Section 3.21 Property Advances Section 3.22 Appointment and Replacement of Special Servicer Section 3.23 Transfer of Servicing Between the Master Servicer and the Special Servicer; Record Keeping; Asset Status Report Section 3.24 Special Instructions for the Master Servicer and/or Special Servicer Section 3.25 Certain Rights and Obligations of the Master Servicer and/or the Special Servicer Section 3.26 Modification, Waiver, Amendment and Consents Section 3.27 Certain Intercreditor Matters Relating to the Serviced Loan Combination Section 3.28 Directing Holder Contact with the Master Servicer and the Special Servicer Section 3.29 Controlling Class Certificateholders and the Controlling Class Representative; Certain Rights and Powers of the Directing Holder Section 3.30 No Downgrade Confirmation Section 3.31 Appointment and Duties of the Operating Advisor Section 3.32 The Swap Agreement -ii- ARTICLE IV DISTRIBUTIONS TO CERTIFICATEHOLDERS Section 4.01 Distributions Section 4.02 Statements to Certificateholders; Reports by Certificate Administrator; Other Information Available to the Holders and Others Section 4.03 Compliance with Withholding Requirements Section 4.04 REMIC Compliance Section 4.05 Imposition of Tax on the Trust Fund Section 4.06 Remittances Section 4.07 P&I Advances Section 4.08 Appraisal Reductions Section 4.09 Grantor Trust Reporting ARTICLE V THE CERTIFICATES Section 5.01 The Certificates Section 5.02 Registration, Transfer and Exchange of Certificates Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates Section 5.04 Appointment of Paying Agent Section 5.05 Access to Certificateholders’ Names and Addresses; Special Notices Section 5.06 Actions of Certificateholders Section 5.07 Exchange of Class A-3FL Certificates for Class A-3FX Certificates Section 5.08 Exchanges of Exchangeable Certificates Section 5.09 Rule 144A Information ARTICLE VI THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE DIRECTING HOLDER AND THE OPERATING ADVISOR Section 6.01 Liability of the Depositor, the Master Servicer, the Special Servicer and the Operating Advisor Section 6.02 Merger or Consolidation of the Master Servicer, the Special Servicer, the Depositor or the Operating Advisor Section 6.03 Limitation on Liability of the Depositor, the Master Servicer, the Special Servicer, the Operating Advisor and Others Section 6.04 Limitation on Resignation of the Master Servicer, the Special Servicer and the Operating Advisor; Termination of the Master Servicer, the Special Servicer and the Operating Advisor Section 6.05 Rights of the Depositor and the Trustee in Respect of the Master Servicer and the Special Servicer Section 6.06 The Master Servicer or Special Servicer as Owners of a Certificate Section 6.07 The Directing Holder -iii- Section 6.08 Rights of Non-Directing Holders ARTICLE VII SERVICER AND OPERATING ADVISOR TERMINATION Section 7.01 Servicer Termination Events Section 7.02 Trustee to Act; Appointment of Successor Section 7.03 Notification to Certificateholders and Other Persons Section 7.04 Other Remedies of Trustee Section 7.05 Waiver of Past Servicer Termination Events and Operating Advisor Termination Events; Termination Section 7.06 Trustee as Maker of Advances Section 7.07 Termination of the Operating Advisor ARTICLE VIII CONCERNING THE TRUSTEE AND CERTIFICATE ADMINISTRATOR Section 8.01 Duties of Trustee and Certificate Administrator Section 8.02 Certain Matters Affecting the Trustee and the Certificate Administrator Section 8.03 Trustee and Certificate Administrator Not Liable for Certificates or Mortgage Loans Section 8.04 Trustee and Certificate Administrator May Own Certificates Section 8.05 Payment of Trustee’s and Certificate Administrator’s Fees and Expenses; Indemnification Section 8.06 Eligibility Requirements for Trustee and Certificate Administrator Section 8.07 Resignation and Removal of Trustee and Certificate Administrator Section 8.08 Successor Trustee and Certificate Administrator Section 8.09 Merger or Consolidation of Trustee or Certificate Administrator Section 8.10 Appointment of Co-Trustee or Separate Trustee ARTICLE IX TERMINATION Section 9.01 Termination ARTICLE X EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE Section 10.01 Intent of the Parties; Reasonableness Section 10.02 Notification Requirements and Deliveries in Connection with securitization of the Serviced Companion Loan -iv- Section 10.03 Information to be Provided by the Master Servicer and the Special Servicer Section 10.04 Information to be Provided by the Trustee Section 10.05 Filing Obligations Section 10.06 Form 10-D Filings Section 10.07 Form 10-K Filings Section 10.08 Sarbanes-Oxley Certification Section 10.09 Form 8-K Filings Section 10.10 Suspension of Exchange Act Filings; Incomplete Exchange Act Filings; Amendments to Exchange Act Reports Section 10.11 Annual Compliance Statements Section 10.12 Annual Reports on Assessment of Compliance with Servicing Criteria Section 10.13 Annual Independent Public Accountants’ Servicing Report Section 10.14 Exchange Act Reporting Indemnification Section 10.15 Amendments Section 10.16 Exchange Act Report Signatures; Delivery of Notices; Interpretation of Grace Periods Section 10.17 Termination of the Certificate Administrator ARTICLE XI MISCELLANEOUS PROVISIONS Section 11.01 Counterparts Section 11.02 Limitation on Rights of Certificateholders Section 11.03 Governing Law Section 11.04 Waiver of Jury Trial; Consent to Jurisdiction Section 11.05 Notices Section 11.06 Severability of Provisions Section 11.07 Notice to the Depositor and Each Rating Agency Section 11.08 Amendment Section 11.09 Confirmation of Intent Section 11.10 No Intended Third-Party Beneficiaries Section 11.11 Entire Agreement Section 11.12 Third Party Beneficiaries Section 11.13 Precautionary Trust Indenture Act Provisions -v- TABLE OF EXHIBITS ExhibitA-1 Form of ClassA-1 Certificate ExhibitA-2 Form of ClassA-2 Certificate ExhibitA-3 Form of ClassA-3 Certificate ExhibitA-4 Form of ClassA-4 Certificate ExhibitA-5 Form of ClassA-SB Certificate Exhibit A-6 Form of ClassA-3FL Certificate Exhibit A-7 Form of ClassA-3FX Certificate Exhibit A-8 Form of ClassA-M Certificate Exhibit A-9 Form of ClassB Certificate Exhibit A-10 Form of Class PEZ Certificate Exhibit A-11 Form of Class C Certificate Exhibit A-12 Form of ClassD Certificate Exhibit A-13 Form of ClassE Certificate Exhibit A-14 Form of ClassF Certificate Exhibit A-15 Form of ClassG Certificate Exhibit A-16 Form of ClassX-A Certificate Exhibit A-17 Form of Class X-B Certificate Exhibit A-18 Form of Class R Certificate Exhibit A-19 Form of ClassLR Certificate ExhibitA-20 Form of Class V Certificate ExhibitB Mortgage Loan Schedule ExhibitC-1 Form of Transferee Affidavit ExhibitC-2 Form of Transferor Letter ExhibitD-1 Form of Investment Representation Letter ExhibitD-2 Form of ERISA Representation Letter ExhibitE Form of Request for Release ExhibitF Securities Legend ExhibitG Form of Regulation S Transfer Certificate ExhibitH Form of Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to Regulation S Global Certificate during the Restricted Period ExhibitI Form of Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to Regulation S Global Certificate after the Restricted Period ExhibitJ Form of Transfer Certificate for Exchange or Transfer from Regulation S Global Certificate to Rule144A Global Certificate during the Restricted Period ExhibitK Form of Distribution Date Statement ExhibitL-1 Form of Investor Certification ExhibitL-2 Form of Financial Market Publisher Certification ExhibitM Form of Notification from Custodian ExhibitN-1 Form of Closing Date Custodian Certification ExhibitN-2 Form of Post-Closing Custodian Certification ExhibitO Form of Trustee Backup Certification ExhibitP Form of Custodian Backup Certification ExhibitQ Form of Certificate Administrator Backup Certification ExhibitR Form of Master Servicer Backup Certification ExhibitS Form of Special Servicer Backup Certification -vi- ExhibitT Mortgage Loan Seller Sub-Servicers ExhibitU Mortgage Loans with Earnout/Holdback Provisions ExhibitV Form of NRSRO Certification ExhibitW-1 Form of Transferor Certificate for Transfer of the Excess Servicing Fee Rights ExhibitW-2 Form of Transferee Certificate for Transfer of the Excess Servicing Fee Rights ExhibitX Form of Operating Advisor Annual Report ExhibitY Form of Sarbanes Oxley Certification ExhibitZ Additional Disclosure Notification ExhibitAA Form of Sub-Servicer Backup Certification ExhibitBB Form of Operating Advisor Backup Certification ExhibitCC Form of Power of Attorney to the Master Servicer and Special Servicer ExhibitDD Form of Companion Loan Noteholder Certification Exhibit EE Form of Notice of Exchange of Exchangeable Certificates Exhibit FF Form of Notice of Exchange of Class A-3FL Certificates and Class A-3FX Certificates TABLE OF SCHEDULES Schedule I Directing Holders Schedule II Servicing Criteria to be Addressed in Assessment of Compliance Schedule III Class A-SB Planned Principal Balance Schedule Schedule IV Additional Form 10-D Disclosure Schedule V Additional Form 10-K Disclosure Schedule VI Form 8-K Disclosure Information Schedule VII Initial Serviced Companion Loan Noteholders -vii- Pooling and Servicing Agreement, dated as of August 1, 2013, among Deutsche Mortgage& Asset Receiving Corporation, as Depositor, Wells Fargo Bank, National Association, as Master Servicer, LNR Partners, LLC, as Special Servicer, U.S. Bank National Association, as Trustee, Wells Fargo Bank, National Association, as Certificate Administrator, Paying Agent and Custodian, and Park Bridge Lender Services LLC, as Operating Advisor. PRELIMINARY STATEMENT: (Terms used but not defined in this Preliminary Statement shall have the meanings specified in ArticleIhereof) The Depositor intends to sell pass-through certificates to be issued hereunder in multiple Classes which in the aggregate will evidence the entire beneficial ownership interest in the Trust Fund consisting primarily of the Mortgage Loans. The Lower-Tier REMIC will hold the Mortgage Loans (exclusive of Excess Interest and the CCRE Strips) and certain other related assets subject to this Agreement, and will issue (i)the Lower-Tier Regular Interests set forth in the table below (the “Lower-Tier Regular Interests”), as classes of regular interests in the Lower-Tier REMIC, and (ii)the Class LR Certificates as the sole class of residual interests in the Lower-Tier REMIC. The Upper-Tier REMIC will hold the Lower-Tier Regular Interests and certain other related assets subject to this Agreement and will issue (i)the ClassA-1, ClassA-2, ClassA-3, Class A-4, ClassA-SB, ClassX-A, ClassX-B, ClassD, ClassE, ClassF and ClassG Certificates, the Class A-3FL/FX Regular Interest and the Class EC Regular Interests, which are designated as classes of regular interests in the Upper-Tier REMIC, and (ii)the ClassR Certificates as the sole class of residual interests in the Upper-Tier REMIC. The portion of the Trust Fund consisting of the Class A-3FL Specific Grantor Trust Assets, the Class A-3FX Specific Grantor Assets, the Class A-M Specific Grantor Trust Assets, the Class B Specific Grantor Trust Assets, the Class C Specific Grantor Trust Assets, the Class PEZ Specific Grantor Trust Assets and the Class V Specific Grantor Trust Assets shall be treated as a grantor trust under subpartE, partI of subchapterJ of the Code (the “Grantor Trust”) for federal income tax purposes.The ClassA-3FL Certificates shall represent undivided beneficial interests in a portion of the Grantor Trust consisting of the ClassA-3FL Specific Grantor Trust Assets.The ClassA-3FX Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the ClassA-3FX Specific Grantor Trust Assets.The Class A-M Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class A-M Specific Grantor Trust Assets.The Class B Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class B Specific Grantor Trust Assets.The Class PEZ Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class PEZ Specific Grantor Trust Assets.The Class C Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class C Specific Grantor Trust Assets.The Class V Certificates shall represent undivided beneficial interests in the portion of the Grantor Trust consisting of the Class V Specific Grantor Trust Assets.As provided herein, the Certificate Administrator shall not take any actions that would cause the Grantor Trust to either (i)lose its status as a “grantor trust” or (ii)be treated as part of either Trust REMIC. The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 1 on the Mortgage Loan Schedule (the “One Wilshire Mortgage Loan”) also secures a companion loan to the same Borrower, which is pari passu in right of payment to the One WilshireMortgage Loan (the “One Wilshire Pari Passu Companion Loan”).The One Wilshire Loan Combination is serviced pursuant to (i)this Agreement and (ii)the related Intercreditor Agreement.The One Wilshire Pari Passu Companion Loan and all amounts attributable thereto will not be assets of the Trust Fund or the Trust REMICs and will be beneficially owned by the respective Companion Loan Noteholders. The following table sets forth the Class designation and initial Certificate Balance or initial Notional Amount of each Class of Regular Certificates, the Class A-3FL/FX Regular Interest and the Class EC Regular Interests (collectively, the “Corresponding Certificates”), and the corresponding Lower-Tier Regular Interest (the “Corresponding Lower-Tier Regular Interest”) and the Corresponding Components of the ClassX Certificates (the “Corresponding Components”) for each Class of Corresponding Certificates. Corresponding Certificates Initial Certificate Balance or Notional Amount Corresponding Lower-Tier Regular Interests(1) Initial Lower-Tier
